Name: Commission Regulation (EEC) No 3447/88 of 4 November 1988 derogating for the 1988/89 wine year from Regulation (EEC) No 2635/88 as regards certain time limits
 Type: Regulation
 Subject Matter: economic policy;  foodstuff
 Date Published: nan

 No L 302/24 Official Journal of the European Communities 5. 11 . 88 COMMISSION REGULATION (EEC) No 3447/88 of 4 November 1988 derogating for the 1988/89 wine year from Regulation (EEC) No 2635/88 as regards certain time limits THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (l), as last amended by Regulation (EEC) No 2964/88 (2), and in particular Article 45 (9) and 81 thereof, HAS ADOPTED THIS REGULATION : Article 1 For the 1988/89 wine year and by way of derogation from Articles 3 and 5 of Regulation (EEC) No 2635/88 :  the dates ' 15 September , '30 September , '31 October , ' 15 November' and '30 November' in Article 3 ( 1 ), (2), (4), (5) and (6) are hereby replaced by '31 October , '15 November', '30 November', ' 15 December and '31 December' respectively ;  the date ' 15 November' in Article 5 (3) is hereby replaced by '15 December'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 15 September 1988 . Whereas, in view of certain administrative difficulties arising in the first year of application of Commission Regulation (EEC) No 2635/88 of 24 August 1988 laying down detailed rules for implementing an aid scheme for the use of concentrated grape must in feedingstuffs (3), certain time limits laid down for operations in the 1988/89 wine year should be extended in order to enable the scheme to be implemented ; . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 84, 27. 3 . 1987, p. 1 . 0 OJ No L 269, 29. 9 . 1988, p. 5. o OJ No L 236, 26. 8. 1988, p. 8 .